        Case 1:18-cr-00527-KMW Document 151 Filed 10/30/19 Page 1 of 1
         Case 1:18-cr-00527-KMW Document 152 Filed 10/31/19 Page 1 of 1
                                                                           Three Bryant Park


Deche[! 'lol ~ © ~ • w~fly
                                                                           1095 Avenue of the Americas
                                                                           New York, NY 10036-6797
                                                                           +1 212 698 3500 Main

         ~ OCT 3 l 2019 l0
                                                                           +1 212 698 3599 Fax
                                                                           www.dechert.com


             CHAM /Jens OF KIMBA M. WOOD
                    u.s.0.•1.-s.o.N.v.                                     MICHAEL J. GILBERT




          October 30, 2019                    USDSSDNY
                                              DOCUMENT
          VIA ECF                             ELECTRONICALLY FILED
          Honorable Kimba M. Wood             DOC#: - -- - ---:--
          Daniel Patrick Moynihan             DATE FILED: / 0 ':3 ! I '1
          United States Courthouse
          500 Pearl Street
          New York, NY 10007


          Re: U.S. v. Lesane, l 8-cr-527 (KMW)
                                                                               MEMO ENDORSED-
          Dear Judge Wood:

                  On behalf of Defendant Steven Lesane, I write to request an adjournment of our follow-
          up status conference currently scheduled for November 6, 2019 at 3:00pm. Subject to the Court's
          availability, I request an adjournment until November 19, 2019. I have conferred with the
          Government and they consent to this adjournment. All of the parties, including counsel at
          Wachtell, Lipton, Rosen & Katz, are available for a conference on November 19, 2019 after
          10:00am.

                  Thank you for your time and attention to this matter.

          Respectfully submitted,
                                                ~          ~ ~ n u . . i~ a..½o~n.e&.

          Isl Michael J. Gilbert
                                           -\-t> W_.ttlA(Ad.Aj , N                  l)VL~        h-t.-1. ~   1   d-0, 1,

          Michael J. Gilbert                                       (A.f-    > ·.~or .           Y"V'   •



          MJG


                                                                                     10 _ 3,1- /Cf
                                                           SO ORDERED:               N.Y., N.Y.



                                                                 KIMBA M. WOOD
                                                                          U.S.D.J.
